DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turpin (US 2008/0259515).

With regard to claim 1, Turpin, in Figures 1, 4 & 5, discloses an apparatus for detecting an open load condition (paragraph 0022) for a load (4), wherein the load is coupled to a power source (2) and to a ground (5) through at least one switch (1), the load has a first end (coupled to 5) and a second end (3), a first voltage at the first end is kept constant (at ground), the apparatus is structured to: output a pulse width modulation (PWM) signal to selectively turn on or off a first switch of the at least one switch (paragraph 0031); use the PWM signal to turn off the first switch at a first time point; determine a second voltage associated with the second end 

With regard to claim 5, Turpin, in Figure 1, 4 & 5, discloses the device of claim 1 and further teaches that the load is coupled directly to the ground (5) at the first end and coupled to the power source (2) at the second end through the first switch (1).

With regard to claim 15, Turpin, in Figures 1,4 & 5, discloses a method for detecting an open load condition (paragraph 0022) for a load (4), wherein the load is coupled to a power source (2) and to a ground (5) through at least one switch (1), the load has a first end (coupled to 5) and a second end (3), a first voltage at the first end is kept constant (at ground), the method comprising: outputting a pulse width modulation (PWM) signal to selectively turn on or off a first switch of the at least one switch (paragraph 0031); using the PWM signal to turn off the first switch at a first time point; determining a second voltage associated with the second end of the load after a predefined delay from the first time point; determining whether a change of the second voltage during the predefined delay is less than a predefined threshold voltage; and in response to determining that the change is less than the predefined threshold voltage, determining that the open load condition exists for the load (paragraphs 0029, 0032 & 0033).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turpin in view of Shimizu (US 5,592,097).

With regard to claim 2, Turpin teaches the device of claim 1 and further teaches that the second voltage changes towards the first voltage since the first switch is turned off at the first time point (as seen in Fig. 4, Vout decrease to ground after the switch is disabled).  
Turpin does not teach that the load is an inductor type load.  
Shimizu, in Figure 5, teaches a device for driving a load that also protects against an open load condition (Abstract).  The reference further teaches that the load is an inductor type load (LH). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Turpin with Shimura, by using the open load protection system of Turpin for an inductive load, for the purpose of increasing the amount of applications that the invention can be used for, thus increasing the marketability of the device.  

With regard to claim 7, Turpin in view of Shimura discloses the device of claim 1, and further discloses that the load is coupled to the power source at the first end through the first switch and to the ground at the second end through a second switch (Shimura Fig. 5)


Turpin does not teach that the load is an inductor type load.  
Shimizu, in Figure 5, teaches a device for driving a load that also protects against an open load condition (Abstract).  The reference further teaches that the load is an inductor type load (LH). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Turpin with Shimura, by using the open load protection system of Turpin for an inductive load, for the purpose of increasing the amount of applications that the invention can be used for, thus increasing the marketability of the device.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin as applied to claim 1 above, and further in view of Seo (US 2015/0340978).

With regard to claim 4, Turpin teaches the device of claim 1 and further teaches that the load (4) is coupled directly to the ground (5) at the first end and coupled to the power source (2) at the second end through the first switch (1).  
Turpin does not teach that a second switch is coupled between the second end and the ground.  
Seo, in Figure 6, teaches a load driver circuit similar to Turpin with protection wherein a switch is couple between the power source and the load and that the load is also directly coupled to ground.  Seo further teaches that a second switch (always on reverse protection switch) is coupled between the second end and the ground. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Turpin with Seo, by using the open load protection of Turpin .   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin as applied to claim 1 above, and further in view of Yoshimura (US 6,512,346).

With regard to claim 6, Turpin teaches the device of claim 1.  
Turpin does not teach that the load is coupled directly to the power source at the first end and coupled to the ground at the second end through the first switch.  
Yoshimura, in Figure 1, teaches a load driving circuit similar to Turpin wherein the driver switch (Tr1) is coupled to the low side of the load instead of the high side of the load as taught by Turpin. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Turpin with Yoshimura, by using the open load protection of Turpin in the system of Yoshimura, for the purpose of increasing the amount of applications that the invention can be used for, thus increasing the marketability of the device.   

Allowable Subject Matter
Claims 3 & 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a apparatus comprising all the features as recited in the claims and in combination with outputting a Freewheeling signal to selectively turn on or off the third switch at a second time point; wherein the predefined delay from the first time point is between the first time point and the second time point.

Claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with outputting a Freewheeling signal to selectively turn on or off the third switch at a second time point; wherein the predefined delay from the first time point is between the first time point and the second time point.

Claims 8-14 & 18-20 are allowable.

Claim 8 is allowable because the prior art of record does not teach or fairly suggest an apparatus for detecting an open load condition for a load comprising all the features as recited in the claims and in combination with determine a time period for the change to reach the predefined threshold voltage since the first time point; determine whether the time period is greater than a predefined threshold time period; and in response to determining that the time period is greater than the predefined threshold time period, determine that the open load condition exists for the load.

Claims 9-14 are allowable as they depend from claim 8, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a method for detecting an open load condition for a load comprising all the features as recited in the claims and in combination with in response to determining that the change has reached the predefined threshold voltage, determining a time period for the change to reach the predefined threshold voltage since the first time point; determining whether the time period is greater than a predefined threshold time period; and in response to determining that the time period is greater 

Claims 19 & 20 are allowable as they depend from claim 18, which is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burke (US 2007/0001643) and Nishio (US 2014/025078) both teach open load detection circuits for protecting a load with similarities to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Scott Bauer/Primary Examiner, Art Unit 2839